Please accept my congratulations, 
Sir, on your election to the presidency of the current session of the 
General Assembly. I wish you every success in carrying out this 
responsible task. Let me also add how glad we are to have a President 
personifying the democratic transformation in Central and Eastern Europe. 
To the outgoing President, Ambassador Samir S. Shihabi of the Kingdom 
of Saudi Arabia, I convey our appreciation for the quality of his 
leadership and work. 
I also want to assure the Secretary-General, 
Mr. Boutros Boutros-Ghali, of our unfailing support for his tireless 
efforts to make the United Nations live up to the expectations of our time 
and to the law of the Charter. 
It is with profound satisfaction that we welcome in our midst the new 
Members of the United Nations: San Marino, Moldova, Kazakhstan, Armenia, 
Kyrgyzstan, Uzbekistan, Tajikistan, Turkmenistan, Azerbaijan and Georgia, 
as well as Croatia, Slovenia and Bosnia and Herzegovina. 

The end of the cold war has opened up the possibility of building a world 
order free from nuclear terror based on mutual respect among nations, on 
greater equality of opportunity, and on effective cooperative structures. It 
has raised hopes for a safer, more equitable and more humane world. Yet we 
are still far from turning those hopes into reality. 
Consequently, the international community is led to re-examine and adjust 
the structures and functions of the United Nations. Member States are 
thinking more and more in terms of stimulating efforts to enhance the 
effectiveness and efficiency of the Organization. In the words of the 
Secretary-General, they should seek the "transfiguration of the house". Our 
fiftieth anniversary will offer an appropriate occasion to reassess the 
structure of the Organization with a view to tapping the full potential of the 
Charter. Before we talk about its revision, we first need to re-read the 
Charter in an attempt to implement it consistently and to adapt its 
application to the post-cold-war realities and to the political and socio 
economic challenges originating form the South-North relationship.* 
Important suggestions have been made by the Secretary-General in his 
imaginative report "An Agenda for Peace" (A/47/277). We welcome this document 
and the proposals contained therein. 
International security is a multidimensional issue. While the military 
factor continues to play its key role, security and stability are becoming 
increasingly dependent on other factors as well. 

We are facing pressing tasks in the economic area: the economies of the 
developing countries and the economies of the newly democratic countries, 
which emerged with the fall of communism, must become more efficient. There 
are enormous challenges with regard to the protection of the environment, with 
regard to the refugee question, and with regard to natural and man-made 
disasters. The issue of refugees represents an external manifestation of 
problems which cannot be addressed effectively without first attending to 
their underlying causes. The dramatic plight of famine- stricken Somalia is a 
manifest example. It calls not only for urgent international relief but also 
for long-standing assistance. 
The advance made in arms control and in disarmament has a direct and 
positive impact on the international security climate. Over the last 
12 months, negotiations in this vital area resulted, amongst other things, in 
the Open Skies Treaty, the agreements between the United States and the four 
successor States of the former USSR (Russia, Ukraine, Belarus and Kazakhstan) 
relating to the Strategic Arms Reduction Treaty (START), and the Convention on 
the Prohibition of the Development, Production, Stockpiling and Use of 
Chemical Weapons and on Their Destruction. The Conference on Disarmament in 
Geneva must be commended for having finally reached an agreement to ban these 
abhorrent weapons. The States participating in the Conference on Security and 
Cooperation in Europe (CSCE) have committed themselves to become original 
signatories to that important instrument. We urge all Member States to do 
likewise. 

However, arms control and disarmament are unfinished tasks. The United 
Nations has to deal with the overkill capacity still present in arsenals, both 
nuclear and conventional, and with the growing danger of the spread of weapons 
of mass destruction and missile technology. There is an immediate need to 
control international arms transfers. Openness and transparency in the 
military field have to be promoted. Military stability and confidence will be 
elusive unless we make headway in all these areas. But even that is not 
enough. International peace and security will at best remain fragile as long 
as prevailing patterns and practices are not redressed to eliminate the 
non-military causes of instability, including ethnic hatred and nationalism. 
The crisis in the former Yugoslavia, and especially in Bosnia and 
Herzegovina, stands out at present as the single greatest breach of 
international peace. It is a threat to the security of the region. 
Non-compliance with the law of armed conflict; the atrocities; persecution of 
various population groups, including forced resettlement and "ethnic 
cleansing" programmes; gross violations of human rights and fundamental 
freedoms; obstacles put in the way of humanitarian aid, including obstacles to 
the activity of the International Committee of the Red Cross - all these acts 
underlie a regional conflict of unprecedented proportions which is brimming 
with spill-over risks and incalculable conseguences. 
The recent report of Mr. Tadeusz Mazowiecki, Special Rapporteur of the 
Commission on Human Rights, contains stark evidence of breaches of 
international humanitarian law and human rights. The report leaves no party 
to the conflict blameless, while recognizing that the degrees of 
responsibility are far from being equal or even comparable. 

In view of the reports on civilian and prisoner-of-war detention camps, 
the Polish Government deems it necessary to reiterate its demand of 7 August 
this year that all such camps be closed down forthwith and all the detainees 
be released without delay. Moreover, criminal prosecution of all persons 
responsible for breaches of the law of armed conflict must be ensured. 
Poland has contributed one of the largest contingents to the United 
Nations Transition Authority in Cambodia and to the United Nations Protection 
Force in former Yugoslavia. At the same time/ Poland recognizes the urgent 
need of reassessment of the tasks and structure of United Nations 
peace-keeping forces, including - as proposed by the Secretary-General the 
establishment of a standing force at the disposal of the Organization. Another 
subject which deserves examination is the financing of the peace-keeping 
operations out of the defence budgets of States. The earmarking of merely 
half a per cent of their annual military expenditures for peace-keeping 
operations would help to overcome the present budgetary constraints. In this 
way, the maintenance of peace and security would become a truly common 
responsibility of the international community. 
Poland stands ready to contribute to the development of international 
centres for preparing peace-keeping forces. To this end we propose to make 
available to the United Nations one of the military bases in Poland vacated by 
the Russian armed forces. 
Let me also stress at this juncture that the Government of Poland has 
indicated its willingness to assign to peace-keeping operations, as of 1993, 
two or three self-contained infantry battalions, in addition to logistics 
detachments. This contingent could eventually be made available to the 
Security Council on a permanent basis. We thus fully agree with words that 

the President of the United States of America uses in his address to us 
yesterday namely, that a new emphasis should be put on peace-keeping. That 
idea has also been entertained by other speakers. Furthermore, in response to 
a recent suggestion by the Secretary-General, Poland stands ready to 
participate in consultations aimed at the implementation of Article 43 of the 
Charter. 
I shall now address the issue of regionalism. Some points have already 
been raised during today's debate. I am referring in particular to the 
statements by the British Secretary of State for Foreign and Commonwealth 
Affairs and by the Minister of Foreign Affairs of the Netherlands. 
Member States should make more use of the opportunities inherent in 
Chapter VIII of the Charter. Regional and continental security structures 
should become, in our view, part of a global security architecture. 
The aggression against Kuwait and the hostilities in former Yugoslavia, 
in Moldova and in Nagorno-Karabakh have laid bare the strength of nationalism 
and the weakness of some regional structures. Indeed, left to fester, 
political, ethnic, religious and other conflicts have spread insecurity and 
instability across Europe and far beyond. While the United Nations is, as 
proved by the Persian Gulf experience, capable of playing its role in regard 
to the restoration and then preservation of peace and security, we still need 
to seek new security arrangements in keeping with the Charter. In Europe, 
this need has already been recognized by the North Atlantic Alliance, which is 
the pillar of security in our continent, the Western European Union and the 
Conference on Security and Cooperation in Europe (CSCE). Poland supports 
their involvement and active cooperation with other institutions in 
peace-keeping, conflict prevention and crisis management. 

Harmonious and constructive interaction between the United Nations and 
regional organizations or arrangements may well constitute an important new 
element in making the United Nations more effective in the field of peace and 
security. This fact is rightly emphasized by the Secretary-General in his 
report. 
In crisis situations, where several organizations are acting 
simultaneously, it could be advisable to set up, on an ad-hoc basis, a single 
coordinating framework. This would help to avoid duplication, overlapping or 
dissipation of efforts. 
The Conference on Security and Cooperation in Europe should be commended 
for its offer of such cooperation. It declared itself a regional arrangement 
in the sense of Chapter VIII of the Charter. This implies the establishment 
of an important link between European and global security. 
In our concern for peace and security we must consider the non-military 
factors. Let me turn first to human rights, an area where the Polish nation 
has accumulated considerable experience of internal struggle for the respect 
of the individual. Our debate on this issue is taking place at a time of both 
rising expectations and mounting fears about future developments. The 
international community is frustrated by its far-too-frequent helplessness in 
cases of grave and massive violations of human rights. Former Yugoslavia is a 
recent case in point. 
 
The United Nations should urgently consider additional measures to 
address serious violations of human rights among other things, a system of 
enforcement of respect for human rights. In this connection, the Austrian 
proposal concerning the establishment of a human rights emergency mechanism, 
submitted to the Commission on Human Rights, deserves proper attention. 
 
The forthcoming World Conference on Human Rights is an appropriate forum 
to discuss these questions. The Conference should adopt a comprehensive 
approach to human rights. It should elaborate an action-oriented programme 
for the promotion and implementation of human rights as well as for the 
prevention of their violation. It should contribute to improving the 
coordination of United Nations activities in that respect. The framework for 
the preparations for the Conference is provided by General Assembly 
resolution 45/155. 
While noting the variety of factors which influence the status of human 
rights, the resolution places emphasis on their universality. There is no 
justification for any differentiation in understanding the contents and the 
meaning of human rights, nor is there any room for their selective 
application. We must do all in our power to prevent the weakening of the 
universal substance of human rights. 
My country pays particular attention to the protection of minorities. 
This attitude has found its expression in the treaties concluded by Poland 
with its neighbours. We fully endorse the adoption by the General Assembly of 
the draft declaration on the rights of persons belonging to national, ethnic, 
religious and linguistic minorities. 
While the ideologically motivated East-West division no longer 
exists and we rejoice at that we now see a growing North-South division, 
with the countries in transition, such as Poland, stranded in between. As a 
result, the promise of peace, greater security and freedom for all is being 
slowly eroded. 

Global inequality, exemplified by the widening gap between the rich North 
and the poor South as well as the disparity in access to markets, must be 
alleviated not only for economic, but also for security, humanitarian and 
ethical reasons. Ecologically sustainable development, with democracy and the 
market economy at its core, should be the focal point and the principal goal 
of the United Nations system as it prepares itself for the future: the year 
2000 and beyond. We shall not be able to cope successfully with the 
challenges ahead unless a coalition for development is forged. 
As it happens, there are also grounds to fear a division based on the 
level of economic development in Europe. In the case of countries in 
transition, their long-awaited prosperity is lagging behind, not coming 
hand-in-hand with freedom. The Western industrial democracies have not yet 
adopted a coherent approach to the emerging problems of countries in Central 
and Eastern Europe. A grand strategy for supporting the democratic transition 
has not yet been worked out, a strategy whose relevance, I dare say, may well 
one day be highly appreciated in other regions and countries likely to face 
transition and transformation problems. 
There is little doubt that international economic relations need to be 
reformed in the overriding interest of international stability and security. 
The stronger the economy, the sturdier the political and social fabric of 
States and, in effect, the greater their resistance to the impact of ethnic 
conflicts, refugee exoduses and migration problems. This, I believe, is a 
valid argument in favour of accelerated restructuring of the economies in 
transition and their early integration into the world economy. 

The social implications of economic reform and structural adjustment need 
to be carefully monitored, both in the developing countries and in those in 
transition. We expect that the forthcoming United Nations Summit Conference 
on social policies and development will address these implications in some 
detail, especially as they relate to Central and Eastern Europe and the 
Commonwealth of Independent States. It would certainly be helpful if, in the 
course of preparations for the conference, the Secretary-General could 
prepare, by analogy with his report "An Agenda for Peace" (A/47/277), a report 
on the challenges of social and economic development. 
Poland welcomes the fact that the United Nations Conference on 
Environment and Development, held in Rio de Janeiro earlier this year, has 
opened a new chapter of international cooperation by addressing environmental 
protection issues in a manner compatible with the requirements of sustainable 
development. 
The Decade of International Law has got off to a slow start, yet it still 
offers a unique framework for enhancing the role of law as the basic factor 
for order in international relations. We should not miss this opportunity. 
The United Nations itself is facing a number of legal questions of a highly 
sensitive nature: Let me refer, by way of example, to the contemporary 
meaning of sovereignty; the rule of law and domestic jurisdiction of States; 
respect for international law in conflict situations; global legal mechanisms 
for the enforcement of human rights; the establishment of an international 
criminal court; succession of States; and international compensation claims. 
As to the solution of conflicts, recourse should be made to Article 36 of 
the Charter. Security Council recommendations on specific procedures or 
methods of adjustment of disputes should become a normal practice in cases 

where parties to a dispute are unable to settle it in accordance with their 
obligations under paragraph 3 of Article 2. Poland is in favour, in 
particular, of reinforcing the role of the International Court of Justice. 
I wish to conclude by noting that enduring world peace is inconceivable 
without law and justice standing out as unfaltering beacons for all men and 
nations alike.
